DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Figure 2-4) and Group II in the reply filed is acknowledged.  The traversal is on the ground(s) that the election is improper as there is not serious burden on the examiner to examine all Species and Groups and that a thorough search of the subject matter of one species or group would effectively encompass the others.  This is not found persuasive because the two species and groups embody different characteristics that do not effectively overlap, and would require different searches into different fields of art to find different prior art to read on each embodiment as disclosed.  As such even though one species and group may be thoroughly searched features of a different species or group would not have been searched. One such example is that the species elected mounts the rotor to the high pressure shaft where species 3 mounts the rotor to the low pressure shaft, resulting in a fundamentally different design where the art would diverge into two specific categories, and as such a mounting of the rotor to the low pressure shaft, and thus a thorough search of Species 3 would not be conducted, nor be reasonable to conduct, when searching Species 1.  This construction and method of construction would cause different art, or different embodiments within art to read on the different species.  The requirement is still deemed proper and is therefore made FINAL.
Applicant has elected Claims 1-12 in Species/Grouping election.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radially inner portion and radially outer portion of the main engine shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation - 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.

Claim limitation “fusible connector” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par 0059 US PG Publication.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “a radially inner portion and a radially outer portion of the main shaft separated by an annular space” where it is generally unclear what is being referenced. 
Claims 5,7,8,9,10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 6,7,8,9,10, the following claimed language suggests or makes optional but does not require the claimed limitations contained therein rendering the claim(s) indefinite:
Claim 6: the radially inner and radially outer portions may be joined by a fusible connector.;
Claim 7: he first bearing may comprise a radial load bearing, and the second bearing may comprise a thrust bearing;
Claim 8: the second bearing may be provided axially forward of the electric machine rotor;
Claim 9: and may comprise a generator configured to generate electrical power when in a running mode;
Claim 10: wherein the stator may be provided radially outward of the rotor.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,12 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20180051701 to Kupiszewski.
As to claim 1, Kupiszewski discloses An aircraft gas turbine engine (200) comprising: a main engine shaft (224, Fig 4); a main engine shaft bearing arrangement configured to rotatably support the main engine shaft (262,266,264); and an electric machine comprising a rotor (248) and a stator (250); wherein the rotor is mounted to the main engine shaft (248 on 252/224) and is rotatably supported by the main engine shaft bearing arrangement (252 portion supported by 264/266 and 224 portion supported by 262), and the stator is mounted to static structure of the gas turbine engine (250 mounted to 256).
claim 2, Kupiszewski discloses the stator of the electric machine is cantilevered from the static structure of the gas turbine engine (250 as mounted on 254 cantilevers to 256 via 280).
As to claim 3, Kupiszewski discloses the electric machine stator (250) is mounted by a mount member (254/280) extending generally rearward or generally forward from a gas turbine engine static structure.
As to claim 4, Kupiszewski discloses the main engine shaft comprises a radially inner portion (224 and inner 252 rejoin adjacent 278) and a radially outer portion (252 region to which 248 is mounted) separated by an annular space (246 region), and joined at one end (joined at location of 266 bearing).
As to claim 5, Kupiszewski discloses the electric machine rotor is mounted to the radially outer portion of the main engine shaft (248 to 252 outer region).
As to claim 6, Kupiszewski discloses the radially inner and radially outer portions may be joined by a fusible connector (the connection mount of the flange as seen adjacent 266 or in an alternative interpretation the spline best labeled 286 of Fig 5 but shown Fig 4 meet the limitations of fusible connector as identified by specification as “fusible, i.e. is configured to break in the event that a stress greater than a predetermined amount is encountered” where each portion of the armature will have an inherent breaking point if stress is encountered than is greater than a predetermined amount).
claim 7, Kupiszewski discloses the main shaft bearing arrangement comprises a first bearing and a second bearing (264,262,266), wherein the first bearing may comprise a radial load bearing, and the second bearing may comprise a thrust bearing.
As to claim 8, Kupiszewski discloses the first bearing is provided axially rearward of the electric machine rotor (266), and the second bearing may be provided axially forward of the electric machine rotor (264,262).
As to claim 12, Kupiszewski discloses the gas turbine engine comprises a low pressure compressor located axially forwardly of a high pressure compressor, and the electric machine is located axially between the low 25pressure compressor and the high pressure compressor. (Par 0061) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) 
Claims 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20180051701 to Kupiszewski as applied to claim 1 above in view of US Publication 20140306460 to Donnelly.
As to claim 9, Kupiszewski discloses the device is a motor (Par 0036) but does not expressly disclose the electric machine comprises an electric motor configured to provide motive power to start the gas turbine engine in a starting mode, and may comprise a generator configured to generate electrical power when in a running mode which is taught by Donnelly (Par 0073).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kupiszewski to include how the electric machine comprises an electric motor configured to provide motive power to start the gas turbine engine in a starting mode, and may comprise a generator configured to generate electrical power when in a running mode using the teachings of Donnelly so as to assist the system in times of startup to prevent stall or failure of start and to regenerate excess power from the system or apply braking to the system while powering on board systems as known in the art.

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20180051701 to Kupiszewski as applied to claim 1 above in view of US Publication 20140328668 to Anthony.
claim 10, Kupiszewski discloses the electric machine comprises a radial flux electric machine (a rotor and stator concentrically aligned and rotated 248,250).  Support for such a design being defined as a radial flux machine is provided by Anthony (Fig 4, Par 0064, Par 0088).  Further as little detail with regard to the construction of the motor is provided in Kupiszewski, Anthony discloses how the motor uses a permanent magnet rotor and stator coils to produce motive energy (Par 0064).  At the time of invention, it would have been obvious to one of ordinary skill for the motor/generator of Kupiszewski to include a permanent magnet rotor and stator coils to produce motive energy using the teachings of Anthony, as this was a well known design at the time for efficiently and effectively producing motive power and storing generated energy as electricity and would have acted as a mere replacement of parts with predictable results.
As to claim 11, Kupiszewski discloses the electric machine 20comprises a permanent magnet electric machine (as cited above in the rejection in citation of Anthony Claim 10 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746